DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 10/15/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 10275851 B1, hereafter Zhao) in view of He (CN 107450978 A, English translation provided by Google Patents) and Moon et al. (US 20040078105 A1, hereafter Moon).

Regarding to Claim 1, Zhao discloses: A processing system (see Fig. 3), comprising: 
a processor core configured to execute an application (see Fig. 3 and lines 15-19 of col. 11; “a processor 316 (e.g., a CPU) which receives and executes sequential CPU code portions of the GPU-accelerated application process 312”); 
an accelerator circuit (see Fig. 3 and lines 12-15 of col. 11, “GPU server node 200”); and 
a thread management circuit coupled to the processor core and the accelerator circuit (see Fig. 3 and lines 15-32 of col. 11; “The client system 310 comprises a processor 316 (e.g., a CPU) … the run-time implementation of the GPU API 314 is configured to transmit a GPU service request to the GPU server node 200 … on the client system 310”. Also see lines 15-23 of col. 1 and line 3 of col. 4; “a GPU has … cores that are configured to concurrently execute hundreds or thousands of threads” and “all CPU threads”. The execution of the tasks/processes by the GPU or CPU described by lines 15-32 of col. 11 are achieved by the threads of the GPU or CPU, and thus the management circuit for the GPU and CPU is also thread management circuit. Note: the queue-based GPU virtualization and management system 220 and the GPU checkpointing service module 240 are also considered as parts of the claimed thread management circuit with the GPU API 314), and configured to: 
receive, from the processor core, a first request for execution of a first portion of the application by the accelerator circuit (see Fig. 3 and lines 15-32 of col. 11; “transmit a GPU service request to the GPU server node 200 to request GPU processing services for executing compute-intensive code portions of the GPU-accelerated application process 312”); 
allocate, based on the received first request, threads to the processor core for the execution of the first portion by the accelerator circuit (see lines 15-23 of col. 1, lines 15-32 of col. 11 and lines 35-39 of col. 14, “to request GPU processing services for executing compute-intensive code portions of the GPU-accelerated application process 312” and “The processing results, which are associated with the GPU service request, are then returned to the requesting GPU API 314 on the client system 310, and the GPU API 314 passes the processing results to the GPU-accelerated application process 312”. The executions of GPU service in response to the GPU service request are achieved by the threads of the GPU resources, and thus it would inherently require to allocate threads to the processor for executing compute-intensive code portions of the GPU-accelerated application process 312);
receive, from the processor core, a thread joining request after the reception of the first request (see lines 64-4 of cols. 25-26; “when a client system requests access to a stored GPU checkpoint image, the local checkpoint images associated with the requested GPU checkpoint image can be access and separately transmitted to the client system”, emphasis added); and 
communicate, to the processor, a thread joining response based on the thread joining request, wherein the thread joining response is communicated to the processor core based on an indication by the thread completion information that the execution of the first portion by the accelerator circuit is complete (see lines 4-10 of col. 24 and lines 64-4 of cols. 25-26; “When the allocated GPU server node has completed the checkpointing operation, the GPU server node will send a notification message to the checkpoint controller 626. In response, the checkpoint controller 626 will send a control message to the GPU server allocation and scheduling module 622 which indicates that the current checkpointing operation for the client system 110 is completed” and  “when a client system requests access to a stored GPU checkpoint image, the local checkpoint images associated with the requested GPU checkpoint image can be access and separately transmitted to the client system” , emphasis added), and wherein the processor core is further configured to integrate the executed first portion with the application, based on the thread joining response (see lines 64-4 of cols. 25-26; “wherein the client system will combine the local checkpoint images to generate the complete image using information provided by the GPU server nodes”).

Zhao does not disclose:
store therein, a thread identifier table and a thread completion table; 
allocate threads to the processor core for the execution of the first portion by the accelerator circuit comprises: allocate a first thread identifier available in the thread identifier table to the processor core for the execution of the first portion by the accelerator circuit; 
communicate, based on the allocation of the first thread identifier, a first response to the processor core, wherein the first response includes the allocated first thread identifier; 
communicate a first acceleration request including the first thread identifier to the accelerator circuit for the execution of the first portion; 
the thread joining request including the first thread identifier, the indication of the first portion by the accelerator circuit is completed is by the thread computation table.

However, He discloses: 
store therein, a thread identifier table (see Figs. 3-4 and [0051]; “the thread identification list”);
allocate threads for execution of tasks/requests by a processing resource comprises:
receive a first request for execution of a first portion of the application by the processing resource (see Figs. 3-4 and [0053]-[0054]; “the request of each thread pool application thread identification is obtained”);
allocate, based on the received first request, a first thread identifier available in the thread identifier table for the execution of the first portion by the processing resource (see Figs. 3-4, [0055]-[0057]; “state is idle thread mark in the thread identification list for selecting” and “selected thread identification is distributed to above-mentioned thread pool so that above-mentioned thread Pond creates thread corresponding to distributed thread identification”); 
communicate, based on the allocation of the first thread identifier, a first response to the processor core, wherein the first response includes the allocated first thread identifier (see Figs. 3-4, [0057]-[0060]; “selected thread identification is distributed to above-mentioned thread pool so that above-mentioned thread Pond creates thread corresponding to distributed thread identification”); 
communicate a first acceleration request including the first thread identifier to the processing resource for the execution of the first portion (see Figs. 3-4 and [0057]-[0060]; “Corresponding thread could be created when being fitted on thread identification”. The thread of a processing resource to execute corresponding task is created after a corresponding idle thread id is assigned. Note: it is known to request the corresponding processing resource in order to create a thread of the processing resource).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the allocations of GPU threads for executing requested GPU related service/task from Zhao by including processes of utilizing a thread ID table to control creations of processing resource threads for execution from He, since it would provide a dynamic mechanism to control concurrent threads executing (see [0056]-[0064] from He; “Corresponding thread could be created when being fitted on thread identification, is realized with this to each thread pool center line The control of number of passes amount”).
Furthermore, Moon discloses: 
store therein, a process identifier table and a process completion table which provides an indication that the execution of the corresponding process is complete (see [0045]; “As processes complete, they are moved to a completion table or log” and “a table is used to manage the workflow process IDs. Each executed process (each workflow request) is identified by a unique workflow process ID. This ID is generated from within Workflow, using a database table to function as an ID generator”. Also see [0049]; “The workflow manager also updates the status in a process table indicating that the node has been started. The node then processes 530, notifying the workflow manager on completion (see 454 in FIG. 4)”);
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the executions of the GPU threads/processes from Zhao by including feature of a completion table to indicate the completion of processes from Moon, and thus the combination of Zhao, He and Moon would disclose the missing limitations from Zhao (note: based on the features of Moon, the corresponding thread/process ID is used to identified a unique thread/process, and thus the thread joining request would also being required to include the corresponding thread/process identifier), since it would provide mechanism of utilizing different tables to store different information for the process execution (see [0045] from Moon).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Zhao, He and Moon discloses: wherein the accelerator circuit is configured to: 
execute the first portion based on the first acceleration request received from the thread management circuit (see lines 49-62 of col. 20 from Zhao; “receive a service request from the client system 110 for GPU processing services provided by the GPU service platform 610, and then invoke the GPU server allocation and scheduling module 622 to allocate and schedule one or more of the GPU server nodes 130-1 and 130-2 within the GPU server cluster 630 to handle execution of GPU processing tasks associated with the received service request”); and 
generate a first acceleration response when the execution of the first portion is complete (see lines 35-37 of col. 14 from Zhao; “The processing results, which are associated with the GPU service request, are then returned to the requesting GPU API 314 on the client system 310”, emphasis added. The execution or processing results are generated when the execution of the corresponding thread for the service request is completed), wherein the first acceleration response includes the first thread identifier (see [0045] from Moon; “Each executed process (each workflow request) is identified by a unique workflow process ID”), and wherein the thread management circuit is further configured to: 
receive the first acceleration response from the accelerator circuit (see lines 35-37 of col. 14 from Zhao; “The processing results, which are associated with the GPU service request, are then returned to the requesting GPU API 314 on the client system 310”); and
update, based on the first acceleration response, the thread completion table to indicate that the execution of the first portion by the accelerator circuit is complete (see [0045] from Moon; “As processes complete, they are moved to a completion table or log”).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Zhao, He and Moon discloses: wherein the thread joining request is of a first type and includes the first thread identifier (see lines 64-4 of cols. 25-26 from Zhao and [0054] from Moon; “when a client system requests access to a stored GPU checkpoint image” and “Each executed process (each workflow request) is identified by a unique workflow process ID”. Note: the claimed “a first type” here is a board term can be interpreted as requesting the execution results of the first GPU thread having first thread identifier).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Zhao, He and Moon discloses: wherein the thread management circuit. is further configured to: 
receive, from the processor core, a second request for execution of a second portion of the application by the accelerator circuit, wherein the second request is received after the first request; allocate, based on the received second request, a second thread identifier available in the thread identifier table to the processor core for the execution of the second portion by the accelerator circuit; communicate, based on the allocation of the second thread identifier, a second response to the processor core, wherein the second response includes the allocated second thread identifier; and communicate a second acceleration request including the second thread identifier to the accelerator circuit for execution of the second portion (see the rejection of Claim 1, lines 14-40 of col. 10, lines 37-43 of col. 24 from Zhao; “executing GPU processing tasks requested by a given client system”, “pass incoming service requests for GPU services from the client system 110 to the task queue module 224”, “If additional GPU service requests are received by the GPU service controller 620 from the client system 110, these additional GPU service requests will be temporarily stored in the request queue 624 for the client system 110 until the checkpointing operation associated with the currently queued and scheduled checkpoint request has been completed”. There are multiple services requests can be transferred from the CPU 316 via GPU API 314 to request the GPU related service executions, and thus the similar processes explained by Claim 1 for the first request would be performed again for this second request. In addition, see [0054]-[0062] from He and [0045] from Moon, the thread/process identifier is unique for each active thread/process, and thus it would allocate a second thread identifier and second thread for this second servicer request).

Regarding to Claim 11, Claim 11 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 13, the rejection of Claim 11 is incorporated and further Claim 13 is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 14, the rejection of Claim 11 is incorporated and further Claim 14 is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 18, Claim 18 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 19, the rejection of Claim18 is incorporated and further Claim 19 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 10275851 B1, hereafter Zhao) in view of He (CN 107450978 A, English translation provided by Google Patents) and Moon et al. (US 20040078105 A1, hereafter Moon) and further in view of Kasuya (US 20060271345 A1).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Zhao, He and Moon discloses: when the thread joining request is received after the second request (see lines 64-4 of cols. 25-26 from Zhao; “when a client system requests access to a stored GPU checkpoint image, the local checkpoint images associated with the requested GPU checkpoint image can be access and separately transmitted to the client system”, emphasis added).
The combination of Zhao, He and Moon does not disclose: the thread joining request is of a second type, the thread management circuit is further configured to:
determine based on the thread completion table whether the execution of the first and second portions by the accelerator circuit is complete; and 
halt the communication of the thread joining response based on the determination that the execution of at least one of the first and second portions by the accelerator circuit is incomplete.

However, Kasuya discloses: the thread joining request is of a second type to join all threads have completed (see [0103]; “join( ) proceeds when all forked threads have completed”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the result join request from the client system from the combination of Zhao, He and Moon by including the join command that joins all forked threads have completed from Kasuya, since it is well-known to implementing different types of thread join commands for different purpose (see [0103]).
Thereby, the combination of Zhao, He, Moon and Kasuya would disclose: wherein when the thread joining request is of a second type and is received after the second request (see [0103] from Kasuya and lines 64-4 of cols. 25-26 from Zhao; “join( ) proceeds when all forked threads have completed”), the thread management circuit is further configured to:
determine based on the thread completion table whether the execution of the first and second portions by the accelerator circuit is complete; halt the communication of the thread joining response based on the determination that the execution of at least one of the first and second portions by the accelerator circuit is incomplete (see [0103] from Kasuya and [0045] from Moon. At the combination system, the required type of join request is to join all forked thread have completed and the completed threads would be updated/moved to the thread competition table, and thus the execution of the join all forked threads have completed would require to access the thread completion table to determine whether the forked thread, i.e., the first thread and second thread performing the first portion and second portion of application is completed or not respectively; if any of the thread is not completed, then the all forked thread have completed type of join command is satisfied, i.e. the thread join command is halted). 

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Zhao, He, Moon and Kasuya discloses: wherein the thread joining response is communicated when the thread completion table indicates that the execution of the first and second portions is complete, wherein the thread joining response further includes the second thread identifier, and wherein the processor core is further configured to integrate the executed second portion with the application based on the thread joining response (see the rejection of Claim 5 and lines 64-4 of cols. 25-26 from Zhao. The required type of join request is to join all forked thread have completed, and thus the execution of the join all forked threads have completed would require to access the thread completion table to determine whether the forked thread, i.e., the first thread and second thread performing the first portion and second portion of application is completed or not respectively; if both of the first and second threads are completed, then the requested execution results of both of the first and second threads would be transferred and combined at the client system).  

Regarding to Claim 7, the rejection of Claim 4 is incorporated and further the combination of Zhao, He and Moon discloses: wherein when the thread joining request is received after the second request and prior to the completion of the execution of the second portion by the accelerator circuit (see lines 64-4 of cols. 25-26 from Zhao; “when a client system requests access to a stored GPU checkpoint image, the local checkpoint images associated with the requested GPU checkpoint image can be access and separately transmitted to the client system”, emphasis added).
The combination of Zhao, He and Moon does not disclose: the thread joining request is of a third type, the thread management circuit is further configured to:
determine based on the thread completion table whether the execution of at least one of the first and second portions by the accelerator circuit is complete, wherein the thread joining response including the first thread identifier is communicated when the thread completion table indicates that the execution of the first portion is complete and the execution of the second portion is incomplete.

However, Kasuya discloses: the thread joining request is of a third type to join any thread has completed while the thread that have not completed are kept for execution but parent will not wait for the result (see [0103]; “join_any( ) proceeds when one forked thread has completed (threads that haven't completed are kept for execution, but parent won't wait for the result”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the result join request from the client system from the combination of Zhao, He and Moon by including the join command that joins all forked threads have completed from Kasuya, since it is well-known to implementing different types of thread join commands for different purpose (see [0103]).
Thereby, the combination of Zhao, He, Moon and Kasuya would disclose: wherein when the thread joining request is of a third type and is received after the second request and prior to the completion of the execution of the second portion by the accelerator circuit (see [0103] from Kasuya and lines 64-4 of cols. 25-26 from Zhao; “join_any( ) proceeds when one forked thread has completed (threads that haven't completed are kept for execution, but parent won't wait for the result”), the thread management circuit is further configured to:
determine based on the thread completion table whether the execution of at least one of the first and second portions by the accelerator circuit is complete, wherein the thread joining response including the first thread identifier is communicated when the thread completion table indicates that the execution of the first portion is complete and the execution of the second portion is incomplete (see [0103] from Kasuya and [0045] from Moon. At the combination system, the required type of join request is to join any forked thread has completed and the completed threads would be updated/moved to the thread competition table, and thus the execution of the join any forked threads has completed would require to access the thread completion table to determine whether the forked thread, i.e., the first thread and second thread performing the first portion and second portion of application is completed or not respectively; if any of the thread is completed like the first thread is completed but the second thread is not completed, then the join action will be performed on the first result associated with the first thread that is completed. In this way, the thread joining response including the result of the first thread having first thread identifier will be transferred to the client system to be combined with the CPU executed result). 

Regarding to Claim 15, the rejection of Claim 14 is incorporated and further Claim 15 is rejected for the same reason set forth in the rejection of Claims 5 and 6 above.

Regarding to Claim 16, the rejection of Claim 14 is incorporated and further Claim 16 is rejected for the same reason set forth in the rejection of Claim 7 above.

Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 10275851 B1, hereafter Zhao) in view of He (CN 107450978 A, English translation provided by Google Patents) and Moon et al. (US 20040078105 A1, hereafter Moon) and further in view of Abts et al. (US 6856950 B1, hereafter Abts).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Zhao, He and Moon discloses: wherein the thread management circuit is further configured to update the thread identifier table, to indicate that the first thread identifier is available for re-allocation (see [0067]-[0068] and [0072] from Hu; “because thread pool thread mark is recovered, thread pool accesses after being Thread pool” and “the thread identification of recovery When being assigned to other examples”. The thread identifiers can be updated to be recycled or re-allocated for other threads).
The combination of Zhao, He and Moon does not disclose: the re-allocation of the first thread identifier is performed after the communication of the thread joining response.
However, Abts discloses: a thread identifier is available for re-allocation after all the events created by thread complete (see lines 6-8 of col. 19; “A thread's identifier can be recycled and reused for a new thread once the thread dies and all the events created by the thread complete”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of updating the thread identifier list for indicating reallocation of the assigned thread identifier from the combination of Zhao, He and Moon by including the mechanism of reallocating the thread identifier assigned to a first thread to another thread after the first thread dies and all the events created by the thread complete from Abts, and thus the combination of Zhao, He, Moon and Abts would discloses the missing limitations from the combination of Zhao, He and Moon (note: the claimed communication of the thread joining response is events for the first thread assigned with first thread identifier, and thus the re-allocation of the first thread identifier has to be performed after the communication of the thread joining response), since it is well-known and understood to re-use resource object again to save resource consumption. 

Regarding to Claim 17, the rejection of Claim 11 is incorporated and further Claim 17 is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 20, the rejection of Claim18 is incorporated and further Claim 20 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 10275851 B1, hereafter Zhao) in view of He (CN 107450978 A, English translation provided by Google Patents) and Moon et al. (US 20040078105 A1, hereafter Moon) and further in view of Nordquist (US 7447873 B1).

Regarding to Claim 9, the rejection of Claim 1 is incorporated, the combination of Zhao, He and Moon does not disclose: further comprising a shared memory that is configured to store input data for the execution of the first portion by the accelerator circuit, wherein the thread management circuit is further configured to read, from the shared memory, the input data, and wherein the communication of the first acceleration request is based on the reading of the input data by the thread management circuit.
However, Nordquist discloses: further comprising a shared memory that is configured to store input data for the execution of the thread, wherein the thread management circuit is further configured to read, from the shared memory, the input data, and wherein the communication of the first resource request is based on the reading of the input data by the thread management circuit (see lines 10-16, 29-36 of col. 3 and  “The first load module can be configured to request an allocation of resources for the first SIMD group from the resource allocation module in response to receiving a first input data block in the stream” and “the shared memory where the shared input data to be used during execution of the threads of the first SIMD group is stored”).

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the processes of GPU resource allocation from the combination of Zhao, He and Moon by including mechanism of generating resource allocation request for received input data from Nordquist, and thus the combination of Zhao, He, Moon and Nordquist would discloses the missing limitations from the combination of Zhao, He and Moon, since it would provide feature to generate the resource allocation request when to the input data for the task requires resource is available to ensure the resource allocated when the task is ready (see lines 10-16 and 29-36 of col. 3 from Nordquist).

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further the combination of Zhao, He, Moon and  Nordquist discloses: wherein the accelerator circuit is configured to write a result of the execution of the first portion to the shared memory, and wherein the processor core is further configured to read the result from the shared memory for integrating the executed first portion with the application (see lines 60-4 of cols. 25-26 from Zhao; “the local checkpointing results from a given GPU server node can be stored in a data storage node that is local to the given GPU server node” and “the requested GPU checkpoint image can be access and separately transmitted to the client system, wherein the client system will combine the local checkpoint images to generate the complete image”). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nystad (US 20140366033 A1) discloses: issue a single merge atomic memory access request is issued for all threads in the thread group that are to use the same memory address for their atomic operation as the first thread in the thread group (see [0054] and [0216])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196